In a proceeding pursuant to Real Property Tax Law article 7 to review an assessment of real property, the petitioner appeals from an order of the Supreme Court, Westchester County (Coppola, J.), dated January 19, 1995, which, inter alia, after a nonjury trial, determined that the fair market value of the petitioner’s property was $3,800,000 as of June 1, 1992.
Ordered that the order is affirmed, without costs or disbursements.
A new trial is not warranted in this case. The Supreme Court’s valuation of the property at issue was within the range of the experts’ testimony (Matter of Caldor, Inc. v Board of Assessors, 227 AD2d 400; Matter of Krebs v Board of Assessors, 225 AD2d 625). Furthermore, contrary to the petitioner’s contention, evidence adduced at trial indicated that the basement had some value for the purpose of determining the fair market value of the property. Rosenblatt, J. P., Thompson, Altman and Luciano, JJ., concur.